DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                CHAVALIER DWAYNE JOHNSON, SR.,
                           Appellant,

                                    v.

                         DR. NICHOLS, et al.,
                              Appellees.

                              No. 4D20-684

                           [February 4, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Okeechobee County; Laurie E. Buchanan, Judge; L.T. Case No.
472019CA000308.

  Chavalier Dwayne Johnson, Sr., Florida City, pro se appellant.

   Ashley Moody, Attorney General, and Lindsey L. Miller-Hailey,
Assistant Attorney General, Tallahassee, for appellee Florida Department
of Corrections.

  No brief filed for appellee Florida Department of Corrections.

PER CURIAM.

  Affirmed.

WARNER, MAY and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.